Citation Nr: 1702234	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  11-01 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to October 1989 and from January 1991 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2015, the Board remanded the current issues for further evidentiary development.

In August 2016, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript is of record.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

A VA psychologist confirmed that the Veteran's claimed in-service stressors were adequate to support a diagnosis of PTSD, and one of those stressors was related to the Veteran's fear of hostile military activity and is consistent with the places, types, and circumstances of his service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD have been met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he developed PTSD as a result of traumatic in-service experiences.  Although he has described several stressors during the course of the claim, he has most frequently described an incident during which a fellow service member's hand was blown off in an explosion while the Veteran was deployed in Southwest Asia during Operation Desert Shield.  Specifically, the Veteran testified during his Board hearing that the duties of his military occupational specialty (MOS) of mortarman involved making sure that fields were clear in preparation for sending troops out, and that another Marine with whom he was acquainted picked up a mine during that process that subsequently detonated and blew off his hand.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection for PTSD, specifically, requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that a claimed in-service stressor occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2016).

A Veteran's lay testimony alone may establish the occurrence of a claimed in-service stressor if: (1) the claimed stressor is related to his fear of hostile military or terrorist activity; (2) a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and the Veteran's symptoms are related to the claimed stressor, and (3) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  See 38 C.F.R. § 3.304(f)(3).

The evidence of record includes the conclusions, without supporting rationales, of several VA and private clinicians who assert that the Veteran has a psychiatric disorder that was either caused or aggravated by service.  The evidence also includes a July 2010 VA examination during which a VA psychologist found that the two in-service stressors the Veteran described to her met the DSM-IV PTSD stressor criterion.  One of those stressors was the explosion that blew off a fellow service member's hand.  The psychologist noted that the Veteran reported experiencing intense fear, helplessness, and horror in connection with both of the stressors he described.  She diagnosed him with chronic PTSD and mood disorder, not otherwise specified, but concluded that neither of the described stressors were related to hostile military or terrorist activities, because the Veteran had told her that they occurred during training.  However, in view of the foregoing evidence, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for PTSD is warranted.

The Board acknowledges that the specific details of the mine explosion the Veteran has described have varied somewhat during the course of the claim and that the Veteran has, on several occasions, suggested that the incident occurred during training.  However, he has also reported on various occasions that the incident occurred in the field, and the law mandates resolving all reasonable doubt in his favor.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  As the Veteran testified during his hearing that the mine incident occurred in the field while he was deployed in Southwest Asia, and as a VA psychologist reported that the Veteran described intense fear, helplessness, and horror in connection with that experience, the Board will resolve reasonable doubt in his favor regarding where and under what circumstances the incident occurred and find that the feelings he experienced at that time were related to his fear of hostile military or terrorist activity.  The Board further finds that the stressor of witnessing a mine explosion is consistent with the place, type, and circumstances of the Veteran's service as a mortarman in Southwest Asia during Operation Desert Shield.

In short, in light of the findings of the psychologist who conducted the 2010 VA examination and the Veteran's description of his primary in-service stressor, the Board finds that the evidence is at least in equipoise as to whether his currently diagnosed PTSD is related to a fear of hostile military activity caused by witnessing a mine explosion that injured another service member.  As a result, entitlement to service connection for PTSD is warranted under 38 C.F.R. § 3.304(f)(3).  Although the record also includes other psychiatric diagnoses, only PTSD has been linked to service by a probative medical opinion.  The Board therefore finds no basis to grant service connection for any other psychiatric disorders or further develop claims of entitlement to service connection for such disorders.


ORDER

Service connection for PTSD is granted.


REMAND

Regarding the claim of entitlement to a TDIU, the Board acknowledges that the ultimate question of whether a Veteran is capable of substantially gainful employment is a determination for the adjudicator, see 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), and that the record already contains several opinions addressing how some of the Veteran's disabilities affect his employability, including an SSA determination that psychiatric disabilities render him unable to work.  However, the current severity level of the Veteran's now service-connected PTSD has not yet been established for VA purposes, his two most recent jobs were sedentary and it is unclear from the record whether his other service-connected disabilities would render him incapable of that type of work, and the primary private opinion of record addressing employability includes nonservice-connected disabilities in its assessment.  Based on the foregoing, the Board finds that a VA social and industrial survey that provides a full description of the effects of all of the Veteran's service-connected disabilities on his ordinary activities, to include his employability, would aid in adjudication of the claim and should be scheduled on remand.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA social and industrial survey (field examination) with a VA social worker or other appropriate personnel.  The claims folder must be made available for review.  Following review of the claims file and examination of the Veteran, the social worker is asked to:

(a) Describe the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.

(b) Provide a full description of the effects, to include all associated limitations, of the Veteran's service-connected disabilities (PTSD, degenerative joint disease, status post left hip replacement; arthritis of the middle and lower back; right and left lower extremity radiculopathy; status post fracture, right distal fibula with scar; tinnitus; and gastroesophageal reflux disease) on his daily activities, to include his employability, taking into consideration his level of education, any special training, and his previous work experience, but not his age or any impairment caused by any nonservice-connected disabilities. 

(c) Indicate if there is any form of employment that the Veteran could perform and, if so, what type.

The ultimate purpose of the VA social and industrial survey is to ascertain the combined impact of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation.

2.  After completing the requested action, and any additional action deemed warranted, readjudicate the claim of entitlement to a TDIU.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


